 



EXHIBIT 10.54
MANUFACTURING AND LICENSING AGREEMENT

     
By:
  Widmer Brothers Brewing Company, an Oregon corporation (“Widmer”)
 
  929 N. Russell
 
  Portland, Oregon 97227  
and:
             Redhook Ale Brewery Incorporated, a Washington corporation
(“Redhook”)
 
  14300 NE 145th Street
 
  Woodinville, Washington 98072  
Date:
             August 28, 2006

     This Manufacturing and Licensing Agreement (the “Agreement”) is entered
into by and between Widmer and Redhook as of the date first set forth above.
BACKGROUND
          A. Widmer is in the business of manufacturing, advertising, marketing,
selling, and distributing Widmer brand products set forth in Exhibit A (“Widmer
Products”).
          B. Redhook has a manufacturing facility in Woodinville, Washington
(the “Redhook Facility”) and is in the business of manufacturing, bottling, and
packaging beer products at the Redhook Facility.
          C. Widmer and Redhook desire for Redhook to manufacture, bottle, and
package certain Widmer Products at the Redhook Facility.
          D. In order for Redhook to manufacture, bottle, and package Widmer
Products at the Redhook Facility, Redhook must amend its federal brewers notice
with the Alcohol and Tobacco Tax and Trade Bureau of the Department of the
Treasury (the “TTB”) and register in the state of Washington as a tradename
Widmer’s tradename: WIDMER BROTHERS BREWING COMPANY.
          E. This Agreement is not intended to modify the rights and obligations
of the parties under that certain Licensing Agreement between Redhook and Widmer
dated February 1, 2003, or the Supply, Distribution and Licensing Agreement
between Redhook and Craft Brands Alliance, LLC dated July 1, 2004 (the “CBA
Agreement”).
     AGREEMENT
               Based on the mutual promises set forth below and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Widmer and Redhook hereby agree as follows:
     1. Right to Manufacture.
     1.1 Subject to the terms and conditions of this Agreement, Widmer hereby
grants Redhook the right to manufacture, bottle, and package Widmer Products at
the Redhook Facility. Redhook agrees to manufacture, bottle, and package Widmer
Products of the brands identified on Exhibit A and in the volumes requested by
Widmer. Except as set forth herein, Redhook’s right to manufacture Widmer
Products does not limit or extinguish Widmer’s right to manufacture any and all
Widmer Products, either now existing or produced in the future.
     1.2 Widmer shall reimburse Redhook for all capital expenditures necessary
for Redhook to manufacture, bottle, and package Widmer Products at the Redhook
Facility, but only to the extent the types and amounts of such capital
expenditures are previously approved by Widmer in writing.
     1.3 Widmer may add to now existing Widmer Products and may request Redhook
to manufacture such products at the Redhook Facility. If Widmer elects to add a
new Widmer Product, Widmer shall at its expense develop all Intellectual
Property related to such Widmer Product. All such Intellectual Property shall be
the property of Widmer pursuant to Section 4.2 of this Agreement and licensed to
Redhook under the terms of this Agreement.
     1.4 At least thirty (30) days prior to the beginning of each calendar
quarter, Widmer will provide Redhook with a three-month rolling forecast (each,
a “Three-Month Forecast”) of the quantity and type of each Widmer Product Widmer
expects to purchase during such three-month period (each a “3-Month Forecasted
Quantity”). Within ten (10) days following Redhook’s receipt of each Three-Month
Forecast, Redhook will notify Widmer (i) if it is unwilling or unable to
manufacture at least 110% of the 3-Month

1



--------------------------------------------------------------------------------



 



Forecasted Quantity (the “Required Redhook Quantity”) and (ii) the quantity of
Widmer Products it is willing and able to manufacture (the “Promised Redhook
Quantity”) if such quantity is less than the Required Widmer Quantity. If
Redhook does not so notify Widmer, it will be presumed that Redhook is willing
and able to manufacture at least the Required Redhook Quantity.
     1.5 Widmer may, from time to time require changes to Intellectual Property,
packaging, or any other change in connection with Widmer Products upon 180 days’
prior written notice to Redhook. The direct out-of-pocket costs for all such
changes will be paid by Widmer. If Widmer requires any change to the
Intellectual Property or packaging that requires capital expenditures by
Redhook, Widmer shall reimburse Redhook for such expenditures.
     1.6 If Widmer requires any change to Widmer Products that increases
Redhook’s variable cost to manufacture, bottle, or package Widmer Products, the
price for such Widmer Products shall be increased by such estimated additional
incremental cost if (a) within thirty (30) days following the date Widmer
requests such change Redhook notifies Widmer of the increased incremental cost,
providing reasonable supporting documentation, and (b) Widmer thereafter elects
for Redhook to manufacture such Widmer Products. Widmer may, upon notice to
Redhook, audit Redhook’s books and records to the extent necessary to confirm
such increased variable costs.
     1.7 The price for the Widmer products shall be as set forth on Exhibit B,
attached hereto. Prices will be F.O.B. Redhook Facility. Widmer shall pay for
all Widmer Products ordered hereunder within 30 days following Widmer’s receipt
of Redhook’s invoice describing the Widmer Products delivered.
     1.8 This Agreement does not amend or modify the CBA Agreement, including,
without limitation, Redhook’s option to manufacture Widmer Products pursuant to
Section 4.2.2 of the CBA Agreement. Any Widmer Products manufactured by Redhook
pursuant to its option under Section 4.2.2 of the CBA Agreement shall continue
to be governed by the terms of the CBA Agreement.
     2. Grant of License. Upon the terms and conditions hereinafter set forth,
Widmer hereby grants to Redhook, and Redhook hereby accepts a non-exclusive,
non-transferable license to use the intellectual property set forth on
Exhibit C, in addition to any other trade secret, trademark, tradedress,
copyright, patent, or other distinctive feature in or related to Widmer Products
(collectively, the “Intellectual Property”), solely for the purposes of
manufacturing, bottling, and packaging Widmer Products at the Redhook Facility.
Redhook shall not use Intellectual Property in connection with any other purpose
other than those listed without Widmer’s prior written consent. Without limiting
the foregoing, Widmer grants Redhook a license to place the phrase “Widmer
Brothers Brewing Company – Portland, OR – Woodinville, WA” on the label of
Widmer Products.
     3. Quality Control.
     3.1 The objective of Section 3 is to ensure Redhook recognizes and
maintains the value of the goodwill associated with the Intellectual Property
licensed and agrees that any use of Intellectual Property shall inure to the
benefit of Widmer.
     3.2 Each of the Widmer Products manufactured by Redhook will conform to the
specification, recipe, and quality control requirements attached on
Schedule 3.2. For any new Widmer Product, Redhook shall conform to the
specification, recipe, and quality control requirements as reasonably determined
and provided to Redhook by Widmer.
     3.3 Widmer Products manufactured, bottled, and packaged by Redhook at the
Redhook Facility shall not be adulterated, contaminated, or otherwise of a
quality that is below average quality of Widmer Products manufactured, bottled,
and packaged by Widmer in its Portland, Oregon facility, which may include,
without limitation, (i) apparent defects in taste or appearance in excess of
typical age-related changes; (ii) microbiological contamination or other
contamination such as carryover of cleaning chemicals or foreign object
inclusions; and (iii) defective bottling or packaging.
     3.4 Information regarding the process conditions, quality control
procedures, equipment and materials required to manufacture, bottle, or package
Widmer Products will be provided by Widmer to Redhook (the “Formula”). Redhook
understands and agrees that changes in the Formula may be required by Widmer
from time to time. Redhook shall use all necessary ability, know-how, methods,
and means to brew, handle, package, and store Widmer Products strictly in
accordance with the Formula. No change in the Formula shall be made by Redhook
without Widmer’s prior written consent.
     3.5 Widmer shall have the right to inspect and approve the Redhook Facility
and equipment used by Redhook to brew, handle, package, and store Widmer
Products, as well as any ingredients, processing aids, and containers used in
brewing or packaging Widmer Products; and to taste samples of Widmer Products at
the Redhook Facility. At Widmer’s request, Redhook shall provide to Widmer at
the address set forth above, at Redhook’s cost, samples of (a) Widmer Products
manufactured or packaged by Redhook and (b) brewing and packaging materials.
Redhook shall bear the cost of shipment for said samples. If at any point during
the term of this Agreement, Widmer determines quality of Widmer Products
manufactured, bottled, or packaged at the Redhook Facility is below average
quality of Widmer Products manufactured, bottled, or packaged by Widmer in its
Portland, Oregon facility, Widmer may terminate this Agreement upon 30 days
written notice to Redhook, provided that, during the 30-day period, Redhook
fails to cure such deficiency.
     4. Rights in Intellectual Property.
     4.1 Intellectual Property. Redhook acknowledges that its use of the
Intellectual Property shall not create any right, title, or interest in or to
the Intellectual Property of Widmer. Redhook may, however, sublicense others the
right to use the Intellectual Property solely for the purpose of fulfilling
Redhook’s obligations under this Agreement. Redhook shall not apply at any time
anywhere in the world for any trademark or other intellectual property
protection in its name, other than expressly provided herein, without Widmer’s
prior written consent.

2



--------------------------------------------------------------------------------



 



     4.2 Improvements; Ownership. Improvements and modifications to the
Intellectual Property created by either party during the term of this Agreement
shall, from the time of conception or development, be the property of Widmer.
Improvements and modifications to the Redhook Facility (to the extent they do
not include Intellectual Property) for the purpose of manufacturing, bottling,
and packaging Widmer Products shall remain the property of Redhook.
     4.3 Representations and Warranties. Widmer represents and warrants that
(a) it has the right to license the Intellectual Property to Redhook as provided
under this Agreement; (b) the license of the Intellectual Property and
distribution rights under this Agreement do not conflict with any agreement,
judgment, or other obligation of Widmer; and (c) Redhook’s use of the
Intellectual Property hereunder will not violate the rights of any third person.
Widmer shall indemnify and hold Redhook and its affiliates, successors, and
assigns harmless from and against any and all charges, actions, and proceedings
(including investigations) resulting from Widmer’s breach of such
representations and warranties.
     4.4 Notices. Redhook agrees that Widmer Products and Intellectual Property
shall bear appropriate proprietary legends or notices as specified by Widmer
from time to time.
     5. Infringement.
     5.1 Infringement By Third Parties. Redhook shall notify Widmer promptly in
writing of any suspected infringement or unauthorized use of the Intellectual
Property by third parties that may come to its attention. If Widmer shall elect,
in its sole discretion to enjoin or prevent such infringement or unauthorized
use, Redhook shall cooperate with Widmer, provided Widmer shall pay any
out-of-pocket expenses incurred by Redhook in connection therewith. If Widmer at
its own expense files and is successful in infringement litigation or
settlement, then Widmer shall be entitled exclusively to any amounts recovered.
     5.2 Infringement By Redhook. Redhook shall notify Widmer promptly in
writing of any and all allegations or claims by others which may come to its
attention that the use of the Intellectual Property infringes or violates a
patent, copyright, trademark, or trade secret, or other proprietary right of any
third party, or violates or is contrary to any applicable law, regulation,
order, consent, or the like. Widmer may, but is not obligated to, procure for
Redhook the right to continue to use the matter which is the subject of the
claim, or to modify the same so that it becomes non-infringing. If Widmer shall
elect, in its sole discretion, to undertake and conduct the defense of any suit,
action, or proceeding arising out of the use by Redhook of the Intellectual
Property, Redhook shall cooperate in such defense provided Widmer shall pay any
out-of-pocket expenses incurred by Redhook in connection therewith. No
settlement of any such claim or suit shall be made without the prior written
consent of Widmer.
     6. Compliance with Law.
     6.1 Operations. Both Widmer and Redhook shall comply with all applicable
rules and regulations of the TTB, and any other regulatory agency that has
jurisdiction over Widmer Products or the Redhook Facility. The parties shall
cooperate with each other to provide and retain any regulatory, taxation, or
other reports or information required by TTB, or any other regulatory agency.
     6.2 Facility. Redhook represents and warrants that the Redhook Facility and
manufacturing practices comply with, and will continue to comply with all
applicable laws, ordinances, regulations, and health and safety standards of all
applicable regulatory bodies. Widmer represents and warrants that any processing
instructions, product formula, and packaging instructions furnished by it will
comply with applicable federal, state, and local laws, ordinances, regulations,
and health and safety standards.
     7. Confidentiality.
     7.1 Access to Information. Each party acknowledges that during the term of
this Agreement it may have access to nonpublic information about the existing or
proposed business or products (“Confidential Information”) of the other party
(the “Disclosing Party”) . Confidential Information includes, without
limitation, (i) information marked or otherwise designated by the Disclosing
Party as confidential, (ii) information that the Disclosing Party does not
designate as public information, and (iii) information provided to the
Disclosing Party by third parties that it is obligated to keep confidential.
Confidential Information may be written, oral, embodied in products (including
Widmer Products), or in other forms. Confidential Information does not include
information that is or becomes publicly known, other than as a result of each
party’s actions or failure to prevent disclosure. The fact that portions of
Confidential Information may be publicly available shall not affect each party’s
obligations with respect to the remaining portion or with respect to the
particular formulation or compilation disclosed by the Disclosing Party.
     7.2 Non-Disclosure and Non-Use. Neither party shall disclose to others or
use any Confidential Information of the Disclosing Party, except as required to
perform its obligations under this Agreement. Either party may, however,
disclose Confidential Information to its employees and agents who need to know
the information in connection with this Agreement, who are made aware of its
confidential nature, and who are obligated to comply with the restrictions
imposed by this Section 7. A default by a Recipient’s employee or independent
contractor of the provisions set forth under this Agreement will be a default of
the Recipient. Each such employee of Redhook given access to Widmer’s
confidential information shall execute and deliver to Widmer a form of the
confidentiality and non-disclosure agreement attached hereto as Exhibit D.
     7.3 Return. Except as set forth below, upon the expiration or termination
of this Agreement, the parties shall promptly destroy or return to the
Disclosing Party, as the Disclosing Party may direct, all tangible materials
provided to it by the Disclosing Party that embody Confidential Information and
shall erase or delete all such Confidential Information embodied in any
magnetic, optical, or similar medium or stored or maintained on any information
storage and/or retrieval device. Each party may retain one copy of Confidential
Information for archival and regulatory purposes.
     7.4 Remedies. In the event of a default under this Section, the Disclosing
Party shall be entitled to a temporary restraining order, preliminary
injunction, and other injunctive relief, in addition to other available
remedies, including damages.

3



--------------------------------------------------------------------------------



 



     7.5 Duration. The obligations set forth in this Section shall continue in
effect beyond the term of this Agreement and for so long as each party possesses
Confidential Information.
     8. Indemnification. Each party (the “Indemnifying Party”) shall indemnify
and hold the other party, its affiliates and its successors and assigns (as to
each, an “Indemnified Party”) harmless from and against any and all charges,
actions, and proceedings (including investigations) arising out of negligence,
willful misconduct, or breach of this Agreement by the Indemnifying Party,
including (without limitation) product liability claims against the Indemnified
Party, including all reasonable expenses (including attorney fees) incurred by
such Indemnified Party as a result thereof.
     9. Insurance. Each party shall keep in force at all times while any Widmer
Product is being manufactured by Redhook at the Redhook Facility, general
liability insurance with both “products” and “contractual” coverage for
aggregated claim in the minimum amount of $5,000,000, and to furnish the other a
certificate from a financially responsible insurance company evidencing that
such insurance is in force, naming the other party as an additional insured, and
providing that such coverage may not be cancelled or materially changed without
thirty (30) days prior written notice to the other party. Any such policy of
insurance shall contain a waiver of subrogation.
     10. Warranties.
     10.1 Warranty of Authority. Each of the parties hereto warrants and
represents to the other party that (a) it has the full right, power and
authority to enter into this Agreement and to carry out its obligations
hereunder and (b) that it has no obligations to any other party that is
inconsistent with its obligations under this Agreement.
     10.2 DISCLAIMER OF WARRANTY. EXCEPT AS PROVIDED IN SECTIONS, 4.3, 6.1, 6.2
AND 10.1 ABOVE: (A) NO PARTY MAKES ANY WARRANTIES OR REPRESENTATIONS WHATSOEVER,
WHETHER EXPRESS OR IMPLIED, HEREUNDER AND, WITHOUT LIMITATION, NO PARTY MAKES
ANY WARRANTY OF TITLE, FITNESS FOR A PARTICULAR PURPOSE, OR MERCHANTABILITY; AND
(B) NO PARTY MAKES ANY REPRESENTATION OR WARRANTY THAT THE MANUFACTURE OR SALE
OF WIDMER PRODUCTS HEREUNDER BY ANY PERSON OR ENTITY WILL NOT CONSTITUTE AN
INFRINGEMENT OF THE PATENT, TRADEMARK OR OTHER INTELLECTUAL PROPERTY RIGHTS OF
OTHERS. IN NO EVENT SHALL ANY PARTY BE LIABLE FOR SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES OR LOST REVENUES OR PROFITS.
     11. Termination.
     11.1 Term. The term of this Agreement shall commence on the date first set
forth above and continue until December 31, 2006 unless earlier terminated as
set forth herein or unless renewed in writing on terms and conditions acceptable
to both parties.
     11.2 Termination for Cause. Either party may terminate this Agreement upon
written notice given to the other party following the occurrence of any of the
following events:
     11.2.1 The other party fails to timely make any payment required under this
Agreement for a period of 30 days following written notice thereof by the
nonbreaching party.
     11.2.2 The other party fails to perform any other obligation under this
Agreement and such failure remains uncured for a period of 30 days following
written notice thereof by the nonbreaching party.
     11.2.3 The other party is given notice of a breach more than two times
during the term of this Agreement (regardless of whether such breach is cured).
     11.2.4 The other party becomes the subject of insolvency or bankruptcy
proceedings, ceases doing business, makes an assignment of assets for the
benefit of creditors, dissolves, or has a trustee appointed for all or a
substantial portion of such party’s assets.
     11.2.5 Any government authority invalidates any substantial portion of this
Agreement.
     11.2.6 Either party finds that complying with any law or regulation
relating to production of Widmer Products would be commercially unreasonable and
failure to comply with the law or regulation would subject such party or any of
its personnel to a monetary or criminal penalty.
     11.2.7 An event of termination occurs as expressly provided elsewhere in
this Agreement.
     11.3 Repurchase upon Termination. Upon termination of this Agreement for
any reason, Widmer shall purchase from Redhook all Redhook inventory of Widmer
Product, including any Widmer Product in process at the time of termination, at
the prices set forth on Exhibit B; provided that all such Widmer Product must be
timely delivered and be manufactured in compliance with the terms of this
Agreement. If Widmer terminates this Agreement without cause or Redhook
terminates this Agreement for cause as defined in Section 11.2, Widmer shall
also purchase from Redhook at Redhook’s direct out of pocket costs, the raw
materials inventory that is intended to be used by Redhook to manufacture,
bottle, or package Widmer Products and is purchased by Redhook prior to the date
the notice of termination was delivered; provided that the quantity of raw
materials is reasonable and shall not exceed the amount reasonably necessary to
manufacture the quantity of Widmer Products reasonably expected to be
manufactured by Redhook over the 180 day period immediately following such
termination. If this Agreement expires or is terminated for any other reason, no
such raw material purchase obligation shall exist.
     11.4 License Termination. Upon expiration or any termination, (a) all
rights granted to Redhook with respect to Intellectual Property, as appropriate,
shall revert to Widmer; thereafter, (b) Redhook shall (i) refrain from all
further use of Intellectual Property and (ii) take any and all action that
Widmer may request to confirm termination of its license to use Intellectual
Property; and (c) Redhook shall (at Widmer’s direction) either destroy or return
to Widmer all copies of labels,

4



--------------------------------------------------------------------------------



 



packaging, or other materials on which Intellectual Property may be used or
affixed. The foregoing shall not prevent Redhook from filling orders of Widmer
Product received prior to the effective date of such expiration or termination.
     11.5 Survival of Rights and Obligations. Termination of this Agreement
shall not prejudice any rights of either party hereto against the other which
may have accrued up to the date of termination. In addition, all covenants
respecting indemnification, governing law, attorneys fees, arbitration,
confidentiality, warranties, termination, and continuing liability for amounts
payable hereunder shall survive the termination of this Agreement as expressly
set forth elsewhere herein.
     12. Notices. Any notice, request or demand to be given or made under this
Agreement shall be in writing and shall be deemed to have been duly given or
made (i) upon delivery, if delivered by hand and addressed to the party for whom
intended at the address listed below, (ii) ten (10) days after deposit in the
mails, if sent certified or registered air mail (if available) with return
receipt requested, or five (5) days after deposit if deposited for delivery with
a reputable courier service, and in each case addressed to the party for whom
intended at the address listed below or (iii) upon completion of transmission,
if sent by facsimile transmission to the party for whom intended at the fax
number listed below, provided that a copy of the facsimile transmission is
promptly deposited for delivery by one of the methods listed in (i) or
(ii) above:
If to Widmer, to:
Widmer Brothers Brewing Company
929 N. Russell
Portland, Oregon 97227
Attn: Terry Michaelson
Fax: 503-281-1496
If to Redhook, to:
Redhook Ale Brewery Incorporated
14300 NE 145th Street
Woodinville, Washington 98072
Attn: David Mickelson
Fax: 425-485-0761
     Any party may change its address and/or fax number for the purposes of this
Section 12 by written notice hereunder given to the other parties at least ten
(10) days prior to the effective date of such change.
     13. Miscellaneous.
     13.1 Relationship. This Agreement does not make either party the employee,
agent, or legal representative of the other party for any purpose whatsoever.
Neither party is granted any right or authority to assume or to create any
obligation or responsibility, express or implied, on behalf of or in the name of
the other party. In fulfilling its obligations pursuant to this Agreement each
party shall be acting as an independent contractor.
     13.2 Assignment. Except as set forth herein, neither party shall have the
right to assign, sublicense, subcontract, or otherwise transfer its rights and
obligations under this Agreement except with the prior written consent of the
other party. The terms of this Agreement shall be binding upon and inure to the
benefit of the parties, their respective successors, permitted assignees,
sublicensees, and subcontractors.
     13.3 Entire Agreement. THIS AGREEMENT, INCLUDING ALL ATTACHMENTS HERETO,
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF, AND SUPERSEDES ALL PREVIOUS AGREEMENTS BY AND BETWEEN THE PARTIES
AS WELL AS ALL PROPOSALS, ORAL OR WRITTEN, AND ALL NEGOTIATIONS, CONVERSATIONS,
OR DISCUSSIONS HERETOFORE HAD BETWEEN THE PARTIES RELATED TO THIS AGREEMENT.
     13.4 Amendment. This Agreement shall not be deemed or construed to be
modified, amended, rescinded, canceled, or waived, in whole or in part, except
by written amendment signed by the parties hereto.
     13.5 Severability. In the event that any of the terms of this Agreement are
in conflict with any rule of law or statutory provision or are otherwise
unenforceable under the laws or regulations of any government or subdivision
thereof, such terms shall be deemed stricken from this Agreement, but such
invalidity or unenforceability shall not invalidate any of the other terms of
this Agreement and this Agreement shall continue in force, unless the invalidity
or unenforceability of any such provisions hereof does substantial harm to, or
where the invalid or unenforceable provisions comprise an integral part of, or
are otherwise inseparable from, the remainder of this Agreement.
     13.6 Counterparts. This Agreement may be executed in two or more
counterparts, and each such counterpart shall be deemed an original hereof.
     13.7 Headings. Headings and subheadings in this Agreement are not intended
to and do not have any substantive content whatsoever.
     13.8 Mutual Negotiation in Drafting. The parties acknowledge each party and
its counsel have materially participated in the drafting of this Agreement.
Consequently, the rule of contract interpretation, that ambiguities, if any, in
a writing be construed against the drafter, shall not apply.
     13.9 Waiver. No failure by either party to take any action or assert any
right hereunder shall be deemed to be a waiver of such right in the event of the
continuation or repetition of the circumstances giving rise to such right.

5



--------------------------------------------------------------------------------



 



     13.10 Attorney Fees. In the event of a default under this Agreement, the
defaulting party shall reimburse the non-defaulting party for all costs and
expenses reasonably incurred by the non-defaulting party in connection with the
default, including, without limitation, attorney fees and costs (however
incurred, including at trial, on appeal, and on any petition for review). An
event of “default” is a breach by either party of this Agreement that is not
cured within an applicable cure period. Additionally, in the event any suit or
action is brought to enforce or interpret any of the terms of this Agreement,
the prevailing party shall be entitled to recover from the other party all
reasonable attorney fees and costs (however incurred, including at trial, on
appeal, and on any petition for review), together with such other expenses,
costs, and disbursements as may be allowed by law.
     13.11 Force Majeure. Neither party shall be liable for any delay or default
in performing its obligations if such default or delay is caused by any event
beyond the reasonable control of such party, including, but not limited to, acts
of nature, terrorism, war, or insurrection, civil commotion, damage or
destruction of production facilities or materials by earthquake, fire, storm, or
flood, labor disturbances or strikes, epidemic, materials shortages, equipment
malfunction, unavailability of raw materials, or other similar event. The party
suffering such cause shall immediately notify the other party of the cause and
the expected duration of such cause. If either party’s performance is delayed by
more than 60 days pursuant to this Section, the other party may immediately
terminate this Agreement by written notice given before the affected party
resumes performance.
     13.12 Governing Law. This Agreement shall be governed by the laws of the
State of Oregon, without regards to the principles of conflicts of laws thereof.
Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration in Portland, Oregon in
accordance with the rules of the Arbitration Service of Portland, Inc. and
judgment on the award rendered by the arbitrator(s) may be entered in any court
having jurisdiction thereof.
     13.13 Commencement of Agreement. Neither party shall have any rights or
obligations under this Agreement and none of its provisions shall be operative
unless and until all of the following have occurred:
     13.13.1 Craft Brands Alliance LLC consents to the terms and executes this
Agreement acknowledging such consent.
     13.13.2 Redhook obtains all regulatory licenses and approvals necessary to
manufacture, bottle, and package Widmer Products at the Redhook Facility. Widmer
agrees to cooperate with Redhook in connection with Redhook’s efforts to obtain
such licenses and approvals.
The parties have executed this Agreement as of the date first set forth above.
WIDMER BROTHERS BREWING COMPANY
By: /s/ Sebastian Pastore
Name: Sebastian Pastore
Title: Vice President of Brewing Operations
REDHOOK ALE BREWERY INCORPORATED
By: /s/ David J. Mickelson
Name: David J. Mickelson
Title: President and Chief Financial Officer
Craft Brands Alliance LLC hereby consents to the terms and conditions set forth
in this Agreement.
CRAFT BRANDS ALLIANCE LLC
By: /s/ Terry E. Michaelson
Name: Terry E. Michaelson
Title: President



6